DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Radomsky on March 8, 2021.

Please amend paragraph 0301 as follows:
[0301]	FIG. 50A is a vertical cross-sectional view of the second exemplary structure after formation of a dielectric fill material layer according to the second embodiment of the present disclosure.  FIG. 50B is a horizontal cross-sectional view along the plane B – B’ of the second exemplary structure of FIG. 50A.  The vertical plane A – A’ is the plane of the cross-section for FIG. 50A.  Referring to FIGS. 50A, 50B, 51A, and 51B, a dielectric fill material layer 290 is formed on the top surface of the strip electrode portions 254 to fill the gaps between the etch mask rings 274.  The dielectric fill material layer 290 can include a planarizable dielectric material such as silicon oxide.  The dielectric fill material layer 290 can be planarized to remove to provide a top surface that is coplanar with the top surfaces of the drain regions 63 and the etch mask rings 274.  For example, chemical mechanical planarization or a recess etch can be employed.  The top surfaces of the drain select level isolation strips 270 and the dielectric fill material layer 290 can be within a same horizontal plane as the top surfaces of the drain regions 63.  The combination of a respective drain-select-level assembly 55 and the respective underlying support pillar structure 320 comprises a support structure 358.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822